ICJ_116_ArmedActivities_COD_UGA_2000-07-01_ORD_01_NA_01_FR.txt. 131

DÉCLARATION DE M. ODA
{ Traduction]

1. Si j'ai voté en faveur de l'ordonnance de la Cour, c’est parce qu’il
est, selon moi, indéniable que pour rétablir la paix dans la région, les
Parties doivent prendre les mesures indiquées par la Cour dans cette
ordonnance — mesures sur lesquelles il est difficile d’être en désaccord.

2. J'estime en revanche que la Cour n’est pas en mesure actuellement
d'indiquer des mesures conservatoires au motif que la présente instance
introduite unilatéralement par la République démocratique du Congo
contre l'Ouganda le 23 juin 1999 est irrecevable — et ce dès l’origine.

oe

3. Le demandeur soutient que le différend concerne des «actes d’agres-
sion armée perpétrés par l'Ouganda sur le territoire de la République
démocratique du Congo». Plusieurs résolutions pertinentes adoptées par
le Conseil de sécurité ces dernières années semblent indiquer que «l’agres-
sion armée» pourrait résulter de troubles politiques survenus dans la
République démocratique du Congo en raison de combats entre des fac-
tions rivales et les forces gouvernementales et de l'intervention dans ce
conflit intérieur de forces armées de pays étrangers, y compris POuganda.

4, Le simple fait que le demandeur ait allégué qu'il y a eu «agression
armée» sur son territoire de la part du défendeur ne veut pas dire que des
différends d'ordre juridique existent entre ces Parties en ce qui concerne 1)
la violation alléguée des droits du demandeur par le défendeur ou le fait
que le défendeur ne se serait pas acquitté de ses obligations juridiques
internationales envers le demandeur, et ii) la négation par le défendeur
des allégations du demandeur. En l'espèce, le demandeur n’a pas dans sa
requête, montré que les deux Parties ont tenté d'identifier les différends
d'ordre juridique existant entre elles et de résoudre ces différends par la
négociation. À défaut d'un tel effort mutuel des Parties, la simple alléga-
tion d’une agression armée ne saurait être regardée comme pouvant don-
ner lieu à un règlement judiciaire par la Cour.

Les problèmes résultant de l'instabilité d’un Etat en pleine désagréga-
tion ne peuvent pas constituer des différends juridiques portés devant la
Cour dont la principale fonction consiste à examiner les droits et les obli-
gations des Etats. Le paragraphe 2 de l’article 36 du Statut de la Cour
n'autorise pas à soumettre unilatéralement à celle-ci des actes d'agression
armée dans lesquels un Etat est directement en cause.

5. La Charte des Nations Unies prévoit — ai-je besoin de le souligner
— le règlement, par l'intermédiaire du Conseil de sécurité de différends
soulevant des questions d'agression armée et de menace pour la paix

24
ACTIVITÉS ARMÉES (DÉCL. ODA) 132

internationale du genre de celles qui se posent en la présente affaire. En
fait, le Conseil de sécurité, de même que le Secrétaire général agissant sur
les instructions du Conseil n’a ménagé aucun effort au cours des der-
nières années pour apaiser les tensions et ramener la paix dans la région.

Pa

6. Je soutiens que la requête en l'espèce est irrecevable. Je sais que le
problème de la recevabilité peut parfaitement être examiné au stade de
Pexamen au fond. J’estime cependant que dans la présente affaire les élé-
ments de recevabilité font défaut même prima facie. Si l’on examine sa
jurisprudence, on constate que lorsque la Cour a rendu des décisions et
indiqué des mesures conservatoires avant la phase de l'examen au fond,
les Etats défendeurs ou les Parties ne s’y sont pas toujours conformés.

Si la Cour accepte d’être saisie de la requête ou de la demande en indi-
cation de mesures provisoires d’un Etat dans de telles circonstances, le
non-respect réitéré de ses arrêts ou ordonnances de la part des Parties ne
pourra que porter atteinte à sa dignité et faire planer des doutes quant au
rôle judiciaire qu’elle doit jouer dans la communauté internationale.

7. C’est un principe que la juridiction de la Cour est fondée sur le
consentement des Etats parties au différend et que les déclarations au
titre de la clause facultative de juridiction obligatoire de la Cour ne peu-
vent être faites que si elles traduisent la volonté exprimée de bonne foi des
Etats qui en sont les auteurs. On a peine à croire que la présente affaire
soit née d’un différend juridique quelconque entre deux Parties qui se
présentent volontairement et de bonne foi devant la Cour.

Si la Cour accueille des requêtes ou accède à des demandes de mesures
conservatoires pour peu que la requête soit recevable, je crains que les
Etats qui ont accepté la juridiction obligatoire de la Cour en vertu du
paragraphe 2 de l’article 36 de son Statut ne soient portés à retirer leur
déclaration et que les Etats soient moins nombreux à adhérer aux clauses
compromissoires des traités multilatéraux.

*

8. En outre, je constate qu’en l’espéce un Etat qui se présente devant la
Cour est représenté non pas par une haute personnalité de son gouver-
nement agissant en qualité d’agent mais par un juriste privé ressortissant
d’un autre pays hautement développé. Cette situation s’est rarement pré-
sentée dans l'histoire de la Cour et cela m’améne une fois de plus à me
demander si l’affaire est soumise à la Cour dans l'intérêt de l'Etat en
cause ou pour quelque autre raison. J'aimerais citer ici un passage d’un
article que j'ai publié il y a quelques mois:

«Je me demande personnellement, vu le nombre croissant de
requêtes unilatérales, si le fait que certains Etats soumettent avec
tant de désinvolture ou de légèreté des affaires à la Cour (poussés

25

 
ACTIVITÉS ARMÉES (DECL. ODA) 133

semble-t-il à le faire par des avocats privés ambitieux de certains
pays développés), sans que le gouvernement de l'Etat en cause ait
épuisé au préalable les voies diplomatiques, est vraiment compatible
avec la mission de la Cour internationale de Justice en tant que prin-
cipal organe judiciaire des Nations Unies. J'y vois ce que Pon peut
appeler un abus du droit d'introduire une instance devant la Cour.
L'expérience passée semble montrer que des procédures irrégulières
de ce genre n’apportent pas grand chose au domaine judiciaire.»
(S. Oda, «The Compulsory Jurisdiction of the International Court
of Justice: A Myth? — A Statistical Analysis of Contentious
Cases», The International and Comparative Law Quarterly, vol. 49
(2000), p. 265.)

(Signé) Shigeru ODA.

26
